Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 7-11 and 13-20 allowed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Vadim Cherkasov on January 5, 2022.
The application has been amended as follows: 
Claim 12. (canceled).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Frank et al. U.S. Publication 2007/0088434 discloses a composition for treatment comprising a composition body including a central region and at least two extensions, the at least two extensions protruding from opposing sides of the central region and a mesh pattern formed in the at least two extensions. The composition body comprises a tissue matrix or synthetic material. The composition body is configured to be positioned onto an implant or tissue expander with the central region of the composition body disposed against the anterior side of the implant or tissue expander and wherein the at least two extensions are configured to stretch and expand at the mesh pattern. However, Frank et al. does not expressly disclose nor render obvious the one extension of the at least two extensions is wrapped in a first direction around the implant or tissue expander and another extension of the at least two extensions is wrapped in an opposing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774